IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-10275
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

FRANCISCO JAVIER SOLIS-GARCIA, also known as Thomas
Ochoa Perez,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:99-CR-445-1-D
                      --------------------
                        December 14, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Francisco Javier Solis-Garcia appeals his guilty-plea

conviction for illegal reentry following deportation, a violation

of 8 U.S.C. § 1326.   Solis argues that, in view of the Supreme

Court’s recent decision in Apprendi v. New Jersey, 120 S. Ct.
2348, 2362-63 (2000), his sentence should be vacated because it

exceeds the two-year statutory maximum sentence for a violation

of § 1326(a).   Solis acknowledges that his argument is foreclosed

by Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998),

and states that he is raising the issue to preserve it for

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 00-10275
                                  -2-

possible Supreme Court review.    The Supreme Court did not

expressly overrule Almendarez-Torres in Apprendi. 120 S. Ct. at

2362 & n.15.     Solis' argument is foreclosed by Almendarez-Torres.

     AFFIRMED.